Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muth (US 10,753,711).  Muth (Fig 1) discloses  ballistic panel comprising: a frame (104) including a first vertical exterior beam and a second vertical exterior beam wherein each of the vertical exterior beams includes a plurality of hinges (c. 4, l. 35+), wherein each hinge is adapted to couple with a hinge of a different ballistic panel; the frame further including an upper horizontal beam disposed on a top side of the first vertical exterior beam and the second vertical exterior beam; the frame further including a lower horizontal beam disposed on a bottom side of the first vertical exterior beam and the second vertical exterior beam; and an armor layer (102) disposed over at least one side of said frame.

Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valerius (DE 20 2019 004 614 U1).  Valerius (Fig 12) discloses ballistic panel comprising: a frame including a first vertical exterior beam and a second vertical exterior beam wherein each of the vertical exterior beams includes a plurality of hinges (40), wherein each hinge is adapted to couple with a hinge of a different ballistic panel; the frame further including an upper horizontal beam disposed on a top side of the first vertical exterior beam and the second vertical exterior beam; the frame further including a lower horizontal beam disposed on a bottom side of the first vertical exterior beam and the second vertical exterior beam; and an armor layer (20) disposed over at least one side of said frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muth (US 10,753,711) in view of Grigsby et al. (US 11,073,361), hereinafter (“Grigsby”).  Muth discloses the claimed invention with the exception of at least one interior vertical beam.  Grigsby teaches at least one interior vertical beam to provide further support to the frame (c. 2, l. 40-55).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the frame in Muth to have an interior vertical beam.  The motivation (as taught by Grigsby) would be to provide further support to the frame.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641